ON SUGGESTION OF ERROR.
The decree of the court below was affirmed in part on a former day, and the appellants suggest that we erred in so doing.
All of the questions presented by the suggestion of error were decided adversely to the appellants in our former opinion, to which we adhere, and only two of them will be again specifically discussed. The appellants assert: First, that the courts are without power to collect taxes through their judicial processes; and second, that a state is without power to impose a personal liability on nonresidents for taxes on property owned by them within the state.
The first of these assertions is too broadly stated, for, under all the authorities, taxes may be collected by judicial process, when, as here, so to do is authorized by the legislature. Section 3122, Code 1930.
The second assertion presents a more difficult question and seems to be in accord with numerous state court decisions, note of annotator to Greenbaum v. Commonwealth, Ann. Cas. 1913D, page 342, and to have the approval of Mr. Beale of the Harvard Law School, 32 Harvard Law Review, at page 587. The question, however, in the last analysis, is for the decision of the Supreme Court of the United States, and, according to that court, such liability can be imposed on a nonresident within the due process of law, which requirements are met if, before a nonresident comes under an obligation to pay the tax, he is given appropriate notice and an opportunity to contest it. Dewey v. Des Moines,173 U.S. 193, 19 S. Ct. 379, 43 L. Ed. 665; Bristol v. Washington County, 177 U.S. 133, 20 S. Ct. 585, 591, 44 L. Ed. 701. This was expressly held in the latter case wherein the court said: "Dewey v. Des Moines, 173 U.S. 193, 43 L. Ed. 665, 19 S. Ct. 379, cited by plaintiff in error, is not to the contrary. What was ruled there was that a citizen of one state cannot be cast in a personal judgment in another state on an assessment levied there on real estate for a local improvement, without service *Page 686 
on him, or voluntary appearance, or some action on his part amounting to consent to the jurisdiction."
These cases were so interpreted in Collector of Taxes of Boston v. Rising Sun Street Lighting Company, 229 Mass. 498,118 N.E. 871, and Greenbaum v. Commonwealth, 147 Ky. 450, 144 S.W. 45, Ann. Cas. 1913d 338.
When the appellants appeared in the court below, they submitted themselves to the jurisdiction thereof, and, under the statute, had the right to contest the validity of the tax, including the assessed valuation of the property. This meets the requirements of due process. Bristol v. Washington County, supra.
Overruled.